 Case 1:19-cr-00188-KAM Document 33 Filed 09/27/19 Page 1 of 4 PageID #: 170




                                               September 26, 2019


By ECF
The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn New York 11201


                               Re:     United States v. Frank Segui
                                       19-CR-188 (KAM)


Dear Judge Matsumoto:

        I write in response to the government’s motions in limine. (See ECF No. 28, First Motion
in Limine by USA at 2) (“Gov. Mot.”). In its motion the government seeks rulings from the Court
permitting the government to introduce various pieces of evidence and precluding the defense from
making arguments relating to the First Amendment to the jury. Since the defense agrees that the
question of the application of the First Amendment to Section 875© is a legal question for the
Court rather than the jury, we do not intend to present any such evidence or arguments to the jury.
(See Gov. Mot. at 7). Accordingly, we address here only Part II.A. of the government’s motion,
relating to the evidence the government seeks to admit.

         The government has charged Mr. Segui with a single count of Transmission of Threat to
Injure, in violation of 18 U.S.C. § 875©. The indictment alleges that on or about October 30,
2018, Mr. Segui “did knowingly and intentionally transmit in interstate commerce a
communication containing a threat to injure the person of another, to wit: a communication
threatening the life of, and threatening bodily injury to, John Doe, an individual whose identity is
known to the Grand Jury.” (ECF No. 13, Indictment). The communication in question is an email
Mr. Segui is alleged to have sent on that date to a professor for whom he had previously worked as
a teaching assistant at a university in the Western District of Michigan. (See ECF No. 28, First
Motion in Limine by USA at 2) (“Gov. Mot.”).

       That email, which is attached as an exhibit to the governments’ motion, lodges various
grievances and then states, among other things: “You’re all monsters. You don’t deserve life.
The world would be better without you” and “Your monsters just the same. What’s fucked up is I
 Case 1:19-cr-00188-KAM Document 33 Filed 09/27/19 Page 2 of 4 PageID #: 171




know you guys covered your tracks anything short of tying you down and cutting off your fingers
there [sic] no way you will ever admit to any wrong doing. You’ll just claim I’m crazy and
continue ruining my life till the day I die.” (Gov. Mot., Exhibit 1) at 2).

        In its motion, the government seeks to admit not only prior communications Mr. Segui sent
to the professor – to which the defense will not object – but also subsequent conduct, unknown to
the professor, indicating that Mr. Segui was planning to injure or kill him. This includes Google
searches in the following months regarding how to travel to the city where the professor lived and
evidence that Mr. Segui “was arrested at Port Authority on February 22, 2019, en route to carry out
his threat to kill” the professor, according to his post-arrest statements to law enforcement. (See
Gov. Mot. at 4).

         As the government’s own recitation of the statutory elements makes clear, however, Mr.
Segui’s subsequent actions, not communicated to or known by the professor, have no relevance to
any element of the charged offense. 18 U.S.C. § 875©, “Interstate communications,” states in
relevant part: “Whoever transmits in interstate [] commerce any communication containing any []
threat to injure the person of another, shall be fined under this title or imprisoned not more than
five years, or both.”

         As the Supreme Court has held, “the mental state requirement in Section 875© is satisfied
if the defendant transmits a communication for the purpose of issuing a threat, or with knowledge
that the communication will be viewed as a threat.” Elonis v. United States, 135 S.Ct. 2001, 2012
(2015) (emphasis added). As the government correctly states, “[t]he test is an objective one –
namely whether an ordinary, reasonable recipient who is familiar with the context of the letter
would interpret it as a threat of injury.” United States v. Malik, 16 F.3d 45, 49 (2d Cir. 1994)
(cited in Gov. Mot. at 4-5; United States v. White, 810 F.3d 212, 221 (4th Cir. 2016) (“the
prosecution must show that an ordinary, reasonable recipient who is familiar with the context in
which the statement is made would interpret it as a serious expression of an intent to do harm.”).

        Applying these standards, the government plausibly explains why Mr. Segui’s “prior
communications to [the professor] and draft communications near in time to the October 2018
Email” would be relevant to proving the charged offense: Those communications sent by Mr.
Segui to the professor “demonstrate both [the professor’s] concern upon reading the October 2018
Email and the defendant’s mental state when sending the email.” (Gov. Mot. at 3).

        The government’s attempt to sneak Mr. Segui’s subsequent, undisclosed conduct into the
same category, however – “The defendant’s Google search history, post-arrest statements about
carrying out his threats, and evidence of the axe and bus ticket are likewise direct evidence of the
communication’s seriousness and how the communication was meant to be received” – is an
entirely different matter. The issue under the statute is whether the defendant intended, or at least
knew, that the October 2018 Email would be viewed as a threat by the professor and whether an
ordinary, reasonable recipient of the email would interpret it as a threat of injury. See Elonis, 135
S.Ct. at 2012; Malik, 16 F.3d at 49; United States v. Magleby, 241 F.3d 1306, 1311 (10th Cir. 2001)
(“In determining the existence of a threat . . . this circuit had adopted an objective test, focusing on
whether a reasonable person would find that a threat existed.”); see also Gov. Mot. at 5 (“that the

                                                    2
    Case 1:19-cr-00188-KAM Document 33 Filed 09/27/19 Page 3 of 4 PageID #: 172




defendant intended the communication to be received by the victim as a threat”; “that a reasonable
recipient would have considered the communication to be threatening rather than hyperbole, or at
least that the defendant understood that the communication would be received as threatening under
the circumstances”) (emphasis added). Mr. Segui’s alleged actions in Googling information about
the professor and buying an axe and a bus ticket months later could have no possible bearing on
those issues unless Mr. Segui communicated or otherwise disclosed those actions to the professor.
But there is no allegation that he did.

         The intent proscribed by Section 875© is the intent to threaten injury, not cause it. See
United States v. Viefhaus, 168 F.3d 392, 396 (10th Cir. 1999) (“It is the making of the threat and
not the intention to carry out the threat that violates the law”; interpreting 18 U.S.C. § 844©, which
proscribes making a threat concerning an attempt being made kill, injure or intimidate b means of
fire or an explosive). Since the undisclosed conduct months after the October 2018 email has no
bearing on any element of the charged offense – and hence on any “fact [] of consequence in
determining the action,” Fed. R. Evid. 401(b) – it is irrelevant and therefore inadmissible.

        Given that the conduct relating to the internet searches and the purchases of the axe and the
bus ticket has no relevance to the charged offense and occurred after the fact, it is not “inextricably
intertwined with the evidence regarding the charged offense” or necessary “to complete the story
of the crime [on] trial” or to provide background and context. (See Gov. Mot. at 6). To the
contrary, the government could in this case easily and coherently tell the story of Mr. Segui’s
“perceived grievances” leading up to the October 2018 email and stop there without confusing
anyone. (See id.).

        If, as the government fears, the evidence of Mr. Segui’s communications to the professor
up to and including the email might not be enough for “the government to show that” the email
“was not a one-time, flash of passion that should be brushed aside as hyperbole[,]” then that just
means the government’s case is insufficient. (See id.). For, as previously discussed, the crime the
government charged in this case requires it to prove that Mr. Segui intended or knew that the email
would be viewed as a threat by the professor, and his undisclosed subsequent conduct doesn’t do
anything to prove that. Since that undisclosed conduct thus does not demonstrate that “the purpose
of the [October 2018] communication was to instill fear in” the professor, the government’s Rule
404(b) argument fails for the same reason.1 As the government itself acknowledges, evidence of
“other acts” under Rule 404(b) is not admissible unless “relevant under Fed. R. Evid. 402.” (Gov.
Mot. at 6, quoting United States v. Pascarella, 84 F.3d 61. 69 (2d Cir. 1996).
1
 The government further states: “The evidence, such as the post-arrest statements, would likewise
show the defendant’s awareness of the threatening nature of the communication. Additionally,
some of the evidence, like the post-arrest statements and other communications, establish the
defendant’s motive for threatening [the professor]. Thus, this evidence is admissible under Rule
404(b).” (Gov. Mot. at 7). Unlike the government’s proposed evidence of post-email conduct that
was never communicated to the professor, evidence showing Mr. Segui’s awareness of the
threatening nature of the email communication would be admissible. Evidence that would
establish his motive for threatening the professor might be admissible as well. The government,
however, has not identified exactly what evidence it would be seeking to admit on that basis, so
the defense is not in a position to address that.

                                                    3
 Case 1:19-cr-00188-KAM Document 33 Filed 09/27/19 Page 4 of 4 PageID #: 173




        In any event, even if the evidence were deemed to have some relevance, it should be
excluded pursuant to Rule 403. Rule 403 states: “The court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.”

        As set forth above, the issue Mr. Segui’s jury will be called upon to decide is not whether
he intended to actually injure his professor but, rather, whether he intended, in the October 2018
email, to convey a threat of injury that his professor would interpret as a serious one. For the
reasons we have stated, the government’s proposed evidence that Mr. Segui later engaged in
conduct indicating an intent to injure the professor does nothing to prove an intent to threaten
unless that conduct was disclosed to the professor.

        Even if the Court somehow discerned some probative value in the proposed evidence of
Mr. Segui’s post- email conduct, it must then weigh that probative value against the danger of
unfair prejudice to Mr. Segui. A paramount consideration in that assessment is whether the
proffered evidence involves conduct more sensational or disturbing than the crime with which the
defendant has been charged. See United States v. Pitre, 960 F.2d 1112, 1120 (2d Cir. 1992). In
this case, it is not a close question: Evidence that Mr. Segui planned to kill the professor,
researched different ways of doing it and then purchased an axe, is infinitely more disturbing than
the charged conduct of sending an email threatening to injure or even kill him. If a jury tasked
with deciding whether the government had proven an intentional threat of injury were to hear that
much more disturbing evidence, the danger that they would unfairly convict him on that basis
cannot be overstated.

       For the reasons set forth above, the Court should deny the government’s motion to admit
evidence of Mr. Segui’s Google search history and his February 2019 arrest and evidence
stemming therefrom. (See Gov. Mot. at 4, Section II.A..1.b., c.).

                                               Respectfully Submitted,

                                                           /s/

                                               Kannan Sundaram
                                               Assistant Federal Defender
                                               (718) 330-1203

       cc: Andrew D. Grubin
           Philip Pilmar
           Assistant U.S. Attorneys

           Clerk of the Court (KAM)




                                                   4
